Citation Nr: 0419173	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-00 071	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for contusions of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel
INTRODUCTION

The veteran had active service from November 1964 to November 
1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Board observes that the veteran's claim of entitlement to 
service connection for contusions of the lumbosacral spine 
was first considered and denied by the RO in an unappealed 
June 1969 rating decision.  See 38 U.S.C.A. § 7105(c) 
(West 2002) (if a notice of disagreement (NOD) is not filed 
within one year of notice of the RO's decision, the RO's 
determination becomes final and binding based on the evidence 
then of record).  See also 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.302 (2003), etc.  The RO more recently denied the 
veteran's petition to reopen the claim in a decision issued 
in January 1981.

Although the RO, in its more recent August 2002 decision at 
issue, again determined whether new and material evidence had 
been received to reopen this claim, the Board also must make 
this threshold preliminary determination, regardless, because 
this affects the Board's jurisdiction to reach the underlying 
claim and adjudicate the merits of it on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
See also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  So the issue on appeal is whether new and 
material evidence has been received to reopen the claim for 
service connection for contusions of the lumbosacral spine.

Unfortunately, further development is required regarding the 
veteran's claim of entitlement to service connection for PTSD 
before actually deciding this claim.  So, for the reasons 
explained below, this claim is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part 
concerning this claim.  The Board, however, will issue a 
decision in response to the petition to reopen the claim for 
service connection for contusions of the lumbosacral spine.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  In an unappealed January 1981 rating decision, the RO 
denied the veteran's petition to reopen his previously denied 
claim of entitlement to service connection for a contusion of 
the lumbosacral spine.

3.  The veteran has not submitted additional evidence since 
that January 1981 rating decision that provides the facts 
necessary to substantiate this claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a contusion of 
the lumbosacral spine.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The August 2002 rating 
decision appealed, the December 2002 statement of the case, 
and the January and March 2003 supplemental statements of the 
case, as well as an April 2002 letter to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claim.  And the April 
2002 letter, in particular, apprised him of the provisions of 
the VCAA, the type of information and evidence needed from 
him to support his claim, what he could do to help in this 
regard, and what VA had done and would do in obtaining 
supporting evidence.  In addition, the undersigned Veterans 
Law Judge (VLJ) of the Board explained the duties to notify 
and assist mandated by the VCAA during the veteran's recent 
February 2004 videoconference hearing.  See the transcript of 
the proceeding beginning on page 29 and continuing for 
several pages thereafter.  See, e.g., Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  This type of notice is what 
is specifically contemplated by the VCAA.  

While, in the April 2002 letter, the RO requested that the 
veteran identify and/or submit any supporting evidence within 
60 days, the letter also informed him that he had up to one 
year from the date of that letter to submit additional 
evidence.  And more than one year has passed since that April 
2002 VCAA letter.  See also the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)).  This 
new Act clarifies that VA may indeed make a decision on a 
claim before expiration of the one-year period following a 
VCAA notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); see also 38 U.S.C.A.§ 5103(b)(1)(West 
2002).  



Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, as mentioned, the veteran was afforded a hearing 
before the undersigned VLJ of the Board, at which time he was 
invited to identify and/or submit additional evidence 
supporting his claim.  As well, he has had several other 
opportunities to submit supporting evidence or to identify 
its existence so VA can obtain it for him.  But he and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  So the Board finds that the duty to assist 
has been satisfied and the case is ready for appellate 
review.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In addition, the April 2002 letter apprising the veteran of 
the provisions of the VCAA was sent prior to adjudicating his 
petition to reopen his claim of entitlement to service 
connection in August 2002.  So there was due process 
compliance with the holding and mandated sequence of events 
specified in a recent precedent decision.  See Pelegrini v. 
Principi, No. 01-944, 2004 U.S. App. Vet. Claims LEXIS 370 
(June 24, 2004) ("Pelegrini II"), where the United States 
Court of Appeals for Veterans Claims (Court) vacated its 
previous decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) ("Pelegrini I").  In Pelegrini II, just as in 
Pelegrini I, the court held, among other things, that VCAA 
notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id.  The AOJ in this case is the RO in 
Pittsburgh, and the RO did just that.  Consequently, there is 
no issue insofar as the timing of the VCAA notice.  And the 
content of the VCAA notice is sufficient for the reasons 
stated above.

As also already mentioned, the veteran's claim for service 
connection for a contusion of the lumbosacral spine was first 
considered and denied by the RO in a June 1969 rating 
decision.  The claim originally was denied on the basis that 
service medical records did not show a back disorder in 
service and a February 1969 VA examination, only a few months 
after service, also was negative for findings of a back 
disorder - except for congenital scoliosis for which service 
connection was expressly precluded by VA regulation.  See 
38 C.F.R. §§ 3.303(c), 4.9 (congenital defects are not 
considered diseases or injuries for purposes of VA disability 
compensation).  In making this determination, the RO pointed 
out that the veteran had denied having a bone or joint 
deformity and arthritis at his entrance into service.  Also, 
his Report of Medical Examination for purposes of enlistment, 
in August 1964, showed a normal clinical evaluation of his 
spine and musculoskeletal system.  In March 1968, he related 
that he had injured his back in August 1966 while in an 
"amp-track" that hit a mine.  He reported that he landed on 
his knees and hit his back on a piece of metal, but that he 
did not seek treatment after the accident.  He also reported 
that he had experienced low back pain since that accident, 
and he complained of constant pain in his lumbar area, 
without sensation in his legs or other abnormalities.  
Examination showed full range of motion, without evidence of 
tenderness or muscle spasms.  Sensation was okay and straight 
leg raising was negative.  His weight and posture were normal 
and x-rays were negative.  The impression was that there was 
no objective evidence of a musculoskeletal back disorder.  
His November 1968 Report of Medical Examination for purposes 
of separation indicates that clinical evaluation of his spine 
and musculoskeletal system was normal.  The report also noted 
that he alleged having low back and knee pain from a land 
mine.

In November 1980, the RO received a request from the veteran 
to reopen his claim of entitlement to service connection for 
a low back disorder.  In a January 1981 rating decision, the 
RO denied the veteran's petition to reopen on the basis that 
he had failed to submit evidence warranting a change in the 
previous denial of the claim.  The RO noted that the new 
evidence submitted by him consisted of a March 1969 case 
history showing right lower pelvic pain, which he reported 
was due to an accident with a land mine three years earlier, 
and billing statements.

In April 2002, the veteran filed another petition to reopen 
his claim of entitlement to service connection for a 
contusion of the lumbosacral spine.  The RO approached his 
claim properly, as an issue of whether new and material 
evidence had been received to reopen this previously denied 
claim.  And in an August 2002 rating decision, the RO denied 
the veteran's petition to reopen on the basis that he did not 
present any medical evidence of a chronic back disability, 
which was incurred in service and continued from that time to 
the present.  This appeal ensued.

As alluded to, the Board must address the issue of new and 
material evidence in the first instance because it determines 
the Board's jurisdiction to reach the underlying claim to 
adjudicate it on a de novo basis.  See Barnett at 1384.  See, 
too, Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the 
Board finds that no such evidence has been submitted, then 
the analysis must end, and the RO's determination in this 
regard becomes irrelevant, as further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  See Barnett at 1383-1384.

As the Board may find no new and material evidence even where 
the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (The statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  In this regard, the Board notes 
that the RO, as previously mentioned, adjudicated the 
veteran's claim as an issue of whether new and material 
evidence had been submitted to reopen his previously denied 
claim in the August 2002 rating decision.  But still, the 
appropriate method of analysis for the Board is to first make 
this determination, itself, and only then-if the Board 
agrees that new and material evidence has been submitted, can 
the Board reopen the claim and adjudicate it on the full 
merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, an NOD must be filed in 
order to initiate an appeal of any issue adjudicated by the 
RO.  See 38 U.S.C.A. § 7105(a), (b)(1).  If an NOD is not 
filed within one year of notice of the decision, the RO's 
determination becomes final and binding on the veteran based 
on the evidence then of record.  See 38 U.S.C.A. § 7105(c).  
In addition, where the veteran files a NOD, but fails to 
perfect his appeal within sixty days of the date on which the 
SOC was mailed or within one year from the date of mailing 
the notice of the decision (by filing a VA Form 9 or 
equivalent statement), the RO's determination becomes final 
and binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.204(b), 
20.302(b), 20.1103.  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.

In this case, the veteran did not file an NOD after the 
January 1981 rating decision.  Therefore, that rating 
decision is final and binding on him based on the evidence 
then of record, and it is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 
(a), 3.156, 20.302, 20.1103.  However, if there is new and 
material evidence since that decision, the claim must be 
reopened and the former disposition reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  That is to say, if 
the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2003).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. At 45,620.  As the current 
claim was filed after this date, the new version of the 
regulation is applicable in this case.



Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2003).  If all of these tests are 
satisfied, the claim must be reopened.

The additional evidence that has been added to the record 
since the RO's January 1981 decision consists of the 
veteran's testimony at his February 2004 videoconference 
hearing before the undersigned VLJ.  According to the 
transcript,  the veteran testified that he hurt his back when 
the amphibious tractor that he was riding in hit a landmine.  
He also testified that he did not seek treatment when he got 
back to base camp, but that he sought treatment in 1968.  He 
stated that, at the time of his 1968 treatment, he received 
an x-ray and was told there was nothing wrong with his back.  
He also stated that he first sought treatment after service 
in the summer of 1969, when he was seen by a chiropractor, 
and that he had received ongoing treatment for his back from 
a chiropractor during the years since.

This additional evidence, unfortunately, does not provide a 
basis for reopening the veteran' claim because it is not both 
new and material.  His hearing testimony makes the very same 
allegations and arguments that he made when the RO previously 
denied his claim - both initially in 1969 and more recently 
in 1981.  So his hearing testimony is not new evidence.  See, 
e.g., Reid v. Derwinski, 2 Vet. App. 312 (1992).  There is 
still no medical evidence since 1981 suggesting he has a 
chronic lumbosacral spine disorder or associated residuals 
(e.g., contusions, etc.) due to an injury sustained in 
service in the manner alleged.  Merely reiterating previously 
made arguments, without independent verification, 
is insufficient grounds to reopen his claim.  Cf. Bostain v. 
West, 11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by 
decisionmaker at time of prior final disallowance of the 
claim is not new evidence).

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim for service connection for a contusion of the 
lumbosacral spine.  And in the absence of new and material 
evidence, the benefit-of-the-doubt rule does not apply.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for a 
contusion of the lumbosacral spine is denied.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)), credible supporting 
evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
See 38 C.F.R. §§ 3.304(f), 4.130.  See also Cohen v. Brown, 
10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, the veteran's lay statements alone may establish the 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2003).  See also Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but his alleged stressor is not combat 
related, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other probative 
evidence supporting his allegations.  See Zarycki at 98.

A review of the official military documentation contained in 
the veteran's claims file is unremarkable for evidence that 
he engaged in combat with the enemy during his service, as 
contemplated by VA regulations.  Service personnel records 
and Department of Defense Form 214 (DD Form 214) show that he 
served as a tractor vehicle repairman in the "CoA, 1st 
AMTrcBn, 3dMarDiv" and served in Vietnam from approximately 
February 1966 to March 1967.  A Combat History-Expeditions-
Awards Record indicates that he participated in operations 
against the Viet Cong forces in Vietnam in February 1966, 
October 1966, December 1966, and March 1967.  The record also 
indicates that the December 1966 operation was named 
"Operation Glenn" with the "D/S 3d Bn, 1st Mar" and the 
March 1967 operation was named "Operation Lafayette" with 
the "2d Bn, 1st Mar."  His service records also show that he 
was awarded various medals, but none of them is indicative of 
combat per se.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  So as 
previously mentioned, if his combat status is not confirmed, 
official service records or other credible supporting 
evidence must objectively verify his stressors.  See Cohen at 
142.  See also Doran v. Brown, 6 Vet. App. 283, 288-291 
(1994); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

However, the veteran has claimed in various statements and in 
a response to a VA questionnaire, as well as during his 
February 2004 hearing, that the stressful events during his 
service included leading a night patrol to set up an ambush 
wherein his patrol nearly ambushed a group of 4 lost Marines.  
He did not provide an estimated date for this event, though.  
He also indicated that he was upset when the amphibious 
tractor he was riding in hit a landmine and blew him out of 
the hatch and onto the center top of the vehicle.  He also 
stated that, on December 28, 1996, a close friend of his, 
Corporal Rich, was killed during a friendly fire accident 
while the veteran attended a Bob Hope show in Da Nang.  
According to the veteran, he would have been riding in the 
tractor with Corporal Rich if not for his attending the show.  
The veteran also discussed being exposed to remains of Viet 
Cong soldiers and a seriously wounded Marine while backing up 
another division in a valley, as well as being exposed to 
rocket, mortar, and sniper attacks on occasion.  However, the 
RO has not yet made a request for information regarding his 
assignments from the National Personal Records Center (NPRC) 
or the United States Armed Services Center for Research of 
Unit Records (USASCRUR) in order to verify his purported 
stressors.  

The Board also notes that the veteran testified at his 
February 2004 BVA hearing that he received treatment for his 
PTSD at the Hyland Drive VA Medical Center.  As VA has a duty 
to request all available and relevant records from Federal 
agencies, a search must be made for any additional records at 
this facility.  See 38 C.F.R. § 3.159(c)(2), (c)(3).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is 
deemed to have constructive knowledge of all VA records and 
such records are considered evidence of record at the time a 
decision is made); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").

In addition, the veteran testified that he had received 
treatment for his PTSD symptoms in the 1970s at the 
Pittsburgh Veterans Center.  He also testified that he had 
more recently received treatment at the Jefferson Regional 
Medical Center and South Hills Health Center.  There is no 
indication, however, the RO attempted to obtain any of these 
relevant treatment records either.  So these, too, should be 
sourced.



Further, the Board observes that the veteran was afforded a 
VA examination in August 2002 in connection with his claim of 
entitlement to service connection for PTSD, and the report of 
that evaluation is on file.  That VA examiner did not 
diagnose PTSD and concluded that the veteran's military 
stressors were insufficient to justify a diagnosis of PTSD 
and that he exaggerated or fabricated his PTSD 
symptomatology.  The diagnosis, instead, was dysthymic 
disorder secondary to biogenetic inheritance and childhood 
experiences, and aggravated by chronic alcohol dependence.

Nonetheless, M. F., a psychiatrist at the Jefferson Regional 
Medical Center, indicated the veteran had symptoms consistent 
with PTSD and his experiences during his military service.  
Dr. F. concluded that the veteran met the DSM-IV criteria for 
a diagnosis of PTSD.  However, Dr. F. did not indicate what 
evidence of record supported this diagnosis, including how 
the DSM-IV criteria and symptoms were met, especially insofar 
as whether the veteran's PTSD is related to a verified 
stressor.  See Swann v. Brown, 5 Vet. App. 229, 232-33 (1993) 
(where a veteran's alleged stressors are uncorroborated, the 
Board is not required to accept a recent diagnosis of PTSD as 
being the result of the veteran's service).

Similarly, an April 2002 VA psychological evaluation 
concluded that some of the results of the veteran's 
psychological testing were consistent with PTSD, but that 
some results were not.  The examiner also found that the 
veteran only met three of the four criteria for a diagnosis 
of PTSD, but met the criteria for a diagnosis of chronic 
major depression, and that it was unclear whether he had 
PTSD.  See Wood v. Derwinski, 1 Vet. App 190, 192 (1991) (the 
Board is not required to accept unsubstantiated and ambiguous 
opinions as to the origins of a veteran's PTSD).  
Accordingly, he should be provided a VA psychiatric 
examination to obtain a medical opinion indicating whether he 
has PTSD that is causally or etiologically related to his 
service - and, in particular, to a confirmed stressor.   See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to service connection for 
PTSD, and the evidence, if any, the RO 
will obtain for him.  Also advise him 
that he should submit any relevant 
evidence in his possession concerning 
this claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

2.  Also request from the veteran a 
comprehensive statement containing as 
much detail and information as possible 
regarding his alleged in-service 
stressors.  Ask that he provide the 
specifics of his claimed stressful events 
during service, such as the dates, 
locations, detailed descriptions of the 
incidents, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying details.  He is advised this 
information is not an impossible or 
onerous burden, but rather, is vitally 
necessary to obtain supportive evidence 
of the stressful events he claims 
occurred in service.  So it is absolutely 
imperative that he is specific as 
possible because, without such details, 
an adequate search for verifying 
information cannot be conducted.

3.  With this information, review the 
file and prepare a summary of all the 
claimed stressors.  This summary must be 
prepared regardless of whether the 
veteran provides an additional statement, 
as requested above.  Send this summary 
and a copy of his DD Form 214 and all 
associated service documents to the 
USASCRUR at 7798 Cissna Road, 
Springfield, Virginia 22150.  
The USASCRUR should be requested to 
provide any additional information that 
might corroborate his alleged stressors.  
The USASCRUR also should be requested to 
furnish the unit history for the unit 
the veteran was assigned to while in 
Vietnam.

4.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims file (c-
file).

5.  Obtain the complete records of the 
veteran's treatment at the Hyland Drive 
VA Medical Center (VAMC) in Pittsburgh, 
Pennsylvania.  

6.  Also ask the veteran to provide the 
names and addresses of any additional 
health care providers who have treated 
him for his PTSD.  And after securing any 
necessary authorization, obtain and 
associate with the claims file records of 
this treatment, particularly records from 
the Pittsburgh Veterans Center, Jefferson 
Regional Medical Center, and South Hills 
Health Center.



7.  Upon completion of the above 
development, schedule the veteran for a 
VA psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not he has PTSD 
related to a confirmed stressor 
coincident with his military service.  To 
facilitate making this determination, the 
RO must provide the VA examiner the 
summary of the stressors that have been 
objectively established by the record, 
if any, and the examiner must be 
instructed that only these events may be 
considered in determining whether 
exposure to an in-service stressor has 
resulted in the current PTSD.  

If a PTSD diagnosis is deemed 
appropriate, the examiner should note the 
diagnostic criteria utilized to support 
the diagnosis under DSM-IV and should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record.

Since it is important "that each 
disability be reviewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), the 
veteran's claims file must be available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.

8.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of him 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



